Judge Roane
pronounced the court’s opinion as follows : — “The court, not perceiving that there was any fraud or collusion on the part of the appellant, in defending the suit brought against him, ás executor of Peter Bower, by Michael Bower, in the County Court of Stafford, among the proceedings, which should bar his recovery against the appellees in the present suit, is of opinion that the said decree is erroneous. Therefore it Is decreed and ordered that the same be reversed; and that $lie cause be remanded to the said Court of Chancery for the purpose of decreeing against the appellees their rateable proportions of the debt in question, according to the principles and usages of equity.